Defendants have filed a Motion to Dismiss Plaintiff's Appeal to the Full Commission as being untimely.  Pursuant to Industrial Commission Rule 801, Defendants' Motion is DENIED.
The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Kim L. Cramer, plaintiff's Industrial Commission Form 44 and defendants' brief on appeal.
On 6 March 1997, the date of the hearing before the Deputy Commissioner, plaintiff was neither present nor represented by counsel and did not have the opportunity to present evidence in support of his claim.  Therefore, pursuant to its authority under G.S. § 97-85 and in the interest of justice, the Full Commission VACATES the prior Opinion and Award and hereby REMANDS this case for a new hearing before a Deputy Commissioner.  Upon remand, every effort shall be made by the Deputy Commissioner to make certain that plaintiff receives notice of the hearing in a timely manner.
Defendants shall pay the costs.
                                  S/_________________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/______________________ RENÉE C. RIGGSBEE COMMISSIONER
S/______________________ DIANNE C. SELLERS COMMISSIONER